Mr. Chibe Justice MclvER.
Contrary 'to my first impressions of this case, I am unable, after very careful and unusually protracted investigation, to reach the conclusion that the relator is entitled to the remedy which he invokes. While fully convinced of the justice of the relator’s claim to the bonds, which he is seeking to have funded under the several funding acts referred to in the opinion of Mr. Justice Gary, I am unable to perceive that there is any such plain, ministerial duty imposed upon the treasurer of the State by such funding acts, the performance of which can be enforced by the writ of mandamus. It is very obvious that neither the treasurer nor any other public officer has any authority, except such as has been conferred upon him, either expressly or by necessary implication, by some act of the legislature; and it is equally obvious that when such authority has been conferred to be exercised in a prescribed manner, it can only be exercised lawfully in the manner prescribed. Hence, when the state treasurer was authorized and required by the act of 1873, and the various other acts amending and extending the same, referred to in the leading opinion, such authority could only be exercised and such duty could only be performed in the manner prescribed in those acts. Without repeating here the various provisions of those acts prescribing the manner in which the bonds therein referred to must .be funded, it is sufficient to say *111that it is very plain that those provisions cannot be complied with unless the bonds sought to be funded are delivered up to the state treasurer, cancelled, and filed by the treasurer “with the permanent records of his office.” It is very obvious, therefore, that no provision has been made for funding lost or destroyed bonds, and the various acts upon the subject will be searched in vain for any intimation, even, that the legislature ever intended to confer any authority, or impose any duty upon the state treasurer, to fund any bonds which have been either lost or destroyed. This may, possibly, have been a casus omissus on the part of the legislature; but if so, then, clearly, the courts have no power to supply it, for that would be legislation, not construction of the language used by the law-making department to express its intent; or the legislature may, possibly, have intended to reserve to itself the right to pass upon the claims of those seeking to have lost or destroyed bonds funded, and if so, then, of course, the courts could not interfere.
The fact that the relator has obtained the judgment of a court of competent jurisdiction in a case to which the state treasurer was a party, that the bonds in question are the property of a corporation which the receiver represents, and that he, as such receiver, “is the only person entitled to fund and collect the same from the treasurer of the State,” cannot affect the question which the Court is called upon to decide. Such judgment may be of the strongest persuasive force in inducing the legislature to make provision for the funding of these bonds by the relator, as it has done in other cases where the funding of lost or destroyed bonds has been authorized; but until such provision has been made, I do not see how it can be said that there is any such plain, ministerial duty imposed upon the treasurer to fund the bonds here in question, the performance of which can be enforced by mandamus.
I am compelled, therefore, to concur in the conclusion that the petition be dismissed.